Title: Thomas Jefferson to John Barnes, 27 January 1812
From: Jefferson, Thomas
To: Barnes, John


          
                  Dear Sir 
                   
                     Monticello 
                     Jan. 27. 12.
          I have just recieved your favor of the 15th and learn with concern that a doubt can exist that our friend Genl Kosciuzko may have failed to recieve his remittance of 1810. for as to that of 1811.
			 mr Barlow’s safe arrival ensures it.
          
		   of that of 1810. the 1st 2d & 4th of Exchange were sent by different opportunities thro’ the department of state, and altho’ I trust they have been recieved, yet I return you the 3d which I had not thought it worth while to send to him. perhaps it may not be amiss now to send it with your next remittance. what convinces me however of it’s having been recieved is the following paragraph in the General’s letter to me of March. 1. 1811. in answer to one of mine explaining to him the liberty I had taken with a part of his funds. he says ‘I approve what you have done with my funds. my entire confidence is in you. I only request that the interest be regularly paid, and I wish it were possible to send it through some other channel than England, for thro’ that I lose a great deal & I am not rich.’ certainly if he had failed to recieve his remittance of the preceding year, he would have mentioned it.
			 we
			 shall have an excellent opportunity of sending the next by mr Morton of Bordeaux who tells me he shall return with the opening of the spring 
                  and I hope you may effect it thro some channel other than English. my part of it shall be ready in time, my crop being now  beginning to go to market. 
                
                I inclose you an order for the dividends due at the bank of Pensva the 1st instant.
          
                
                
                
                The kind interest you took in my embarrasments on my leaving Washington induces me to inform you that of the 8000.D. for which I went into the bank of Richmd I paid 2000. the first year, 3000. the last, and with the crop of tobo now on it’s way to market shall pay the remaining 3000: which will clear me out of the bank, the interest having been regularly kept down. the next year I hope I may begin on the General’s. nor am I unmindful that I still owe a balance to you. but my whole tobacco fund having been pledged to the bank has kept me constantly streightened as to others. the moment these funds are liberated you shall be among the first thought of.It is long since I have written to you. the truth is that the necessary attention to my affairs within doors & without, does not leave as much time for my writing table as suffices for the pile of letters always awaiting and pressing for  answers. the concern I feel nevertheless in your health & happiness is ever the same, and be assured if any occasion should arise in which I could serve you, there is no one living on whom you may count with more certainty. your abundance of kindness to me has made impressions which no time will weaken. I salute you with affection & respect.
          
            Th:
            Jefferson
        